DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-55, 57-58, 60-665, 67-68, 70-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0173941 by Gilson et al.

Regarding claim 52, a method for generating a customized summary for media assets in a series (fig. 5), the method comprising: 
retrieving, by control circuitry, a fast-forwarding amount that relates to the fast-forwarding of at least a portion of the series in association with a user profile (fig. 5, paragraph 0043 teaches “At step 503, a user preference may be determined. The user preference may include information about whether the user prefers to view related episode content. In some embodiments, the user preference may include information about a subset of related episode content the user may prefer to view. In some embodiments, the user preference may be pre-configured. In some embodiments, the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically. In some embodiments, the user may be able to modify the user preferences, including the learned user preferences, for example, through use of one or more user input devices 208, such as a remote control. In some embodiments, the user preference may include information about the user's preference for viewing related episode content for a particular category of episode, including such categories as sports, sitcom, drama or action, for example. In some embodiments, the user preference may include information about the user's preference for viewing related episode content for a particular episode series, for example, by title of the series. In the example illustrated, at step 503, it may be determined whether or not the user prefers episodes to be delivered with related episode content.”); 
determining a level of interest based on the fast-forwarding amount (in addition to discussion above, claim 22 teaches “wherein the determining the user behavior indication based on at least one user action taken during related episode content of one or more of the at least one previous episode comprises determining the user behavior indication based on a determination that the user skipped or fast forwarded through the related episode content of one or more of the at least one previous episode”); and 
generating the customized summary for the media assets in the series based on the level of interest (in addition to discussion above, fig. 5 step 505 shows output episode with the related content based on user preference).

Regarding claim 53, the method wherein the customized summary for the series includes a different level of customization for one episode as compared to another episode of the series, wherein the different level of customization correlates to the level of interest based on the fast- forwarding amount of the episode (in addition to discussion above, paragraph 0039, 0041, 0043 teaches “In some embodiments, the user preference may include information about the user's preference for viewing related episode content for a particular category of episode, including such categories as sports, sitcom, drama or action, for example. In some embodiments, the user preference may include information about the user's preference for viewing related episode content for a particular episode series, for example, by title of the series.”, 0046).

Regarding claim 54, the method wherein the one episode has a higher level of interest than the another episode in the series (in addition to discussion above, fig. 5 step 501 receive episode upon request and user preference is different from each other).

Regarding claim 55, the method wherein a higher level of detail is included in the customized summary for the episode having a higher level of interest than the episode having a lower level of interest (in addition to discussion above, fig. 5 step 505 is depends on user preference, for example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Herein, 505 for skip segment or fast forward or watching multiple time without forwarding will be different than each other).

Regarding claim 57, the method wherein determining the level of interest includes associating a lower-level interest with a higher fast-forwarding amount and a higher-level interest with a lower fast-forwarding amount (in addition to discussion above, fig. 5 step 505 is depends on user preference, for example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Herein, skipping refers as higher fast-forwarding amount).

Regarding claim 58, the method wherein a higher level of interest results in a more detailed customized summary than a lower level of interest (in addition to discussion above, paragraph 0035 teaches “In some embodiments, a portion of a recap sequence may be removed, based on a user's viewing history or other factors.”).

Regarding claim 60, the method wherein the customized summary is generated if the level of interest is above a minimum threshold value (in addition to discussion above, fig. step 503, the level of interest determined by the step 503 and based on user preference (for example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times) outputs episode with related content).

Regarding claim 61, the method wherein the minimum threshold value is determined by an adjustable configuration setting or automatically selected by the control circuitry (in addition to discussion above, fig. step 503, the level of interest determined by the step 503 and based on user preference (for example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times) outputs episode with related content. Paragraph 0043 teaches “After patterns in user behavior are learned, the user preference may be updated automatically. In some embodiments, the user may be able to modify the user preferences, including the learned user preferences, for example, through use of one or more user input devices 208, such as a remote control.”).

Claim 62 is rejected for the same reason as discussed in the corresponding claim 52 above (in addition to discussion above, fig. 2 (210)).
Claim 63 is rejected for the same reason as discussed in the corresponding claim 53 above.
Claim 64 is rejected for the same reason as discussed in the corresponding claim 54 above.
Claim 65 is rejected for the same reason as discussed in the corresponding claim 55 above.
Claim 67 is rejected for the same reason as discussed in the corresponding claim 57 above.
Claim 68 is rejected for the same reason as discussed in the corresponding claim 58 above.
Claim 70 is rejected for the same reason as discussed in the corresponding claim 60 above.
Claim 71 is rejected for the same reason as discussed in the corresponding claim 61 above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0173941 by Gilson et al. in view of US 2017/0062005 by Kolesnikov et al.

Regarding claim 56, Gilson et al. discloses generating a customized summary for media assets in a series (fig. 5), but fails to disclose the method wherein a look-up table maps the fast-forwarding amount to a level of interest value.
	Kolesnikov et al. discloses the method wherein a look-up table maps the fast-forwarding amount to a level of interest value (paragraph 0148 teaches “The encoding module 303 transmits a supplemental enhancement information (SEI) or video usability information (VUI) message comprising information about an electro-optical transfer function (EOTF) in a form of a look-up table (LUT) to be used with the fast-forward playback mode and starts to transmit a bitstream corresponding to the fast-forward playback mode.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a look-up table maps the fast-forwarding amount to a level of interest value, as taught by Kolesnikov et al. into the system of Gilson et al., because such incorporation would allow for the benefit of generating customize summary based on table that maps the fast-forwarding playback, thus increase user accessibility of the system.

Claim 66 is rejected for the same reason as discussed in the corresponding claim 56 above.

Claim(s) 59, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0173941 by Gilson et al. in view of US 9,286,938 by Tseytlin.

Regarding claim 59, Gilson et al. discloses generating a customized summary for media assets in a series (fig. 5), but fails to disclose the method wherein the more detailed customized summary is a summary of two-minutes or longer, while a lesser detailed customized summary is a summary of less than two minutes.
	Tseytlin discloses the method wherein the more detailed customized summary is a summary of two-minutes or longer, while a lesser detailed customized summary is a summary of less than two minutes (col. 8 lines 20-22 teaches “In an aspect, summary video component 110 can be configured to generate a single shortened version of a video with a set duration. For example, summary video component 110 can be configured to generate M minute (e.g., 5 minute) summary versions of respective videos provided by media provider 102. According to this example, summary video component 110 can skip generating summary videos for videos originally less than M minutes.”, col.8 lines 50-58 teaches “For example, for respective videos provided by media provider 102, summary video component 110 can be configured to generate V different length versions, where V is a number and where V can vary based on the length of the original video. For example, for videos that are originally between 5 to 10 minutes in length, V can be 1. In another example, for videos that are originally between 10 to 20 minutes in length, V can be 2, and for videos that are originally greater than 20 minutes in length, V can be 3.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the more detailed customized summary is a summary of two-minutes or longer, while a lesser detailed customized summary is a summary of less than two minutes, as taught by Tseytlin into the system of Gilson et al., because such incorporation would allow more options to generate summary of video in different length, thus increase user flexibility of the system.

Claim 69 is rejected for the same reason as discussed in the corresponding claim 59 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484